Order entered November 26, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01470-CV

                     SAM GRIFFIN FAMILY INVESTMENTS-I, INC.,
                   D/B/A BUMPER TO BUMBER CAR WASH, Appellant

                                                V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                            ORDER
       We GRANT appellant’s November 12, 2013 motion for an extension of time to file a

reply brief. Appellant shall file its reply brief on or before December 12, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE